Citation Nr: 0926308	
Decision Date: 07/14/09    Archive Date: 07/22/09

DOCKET NO.  05-31 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for bilateral 
peripheral neuropathy, including as secondary to service-
connected type 2 diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel




INTRODUCTION

The veteran had active service from July 1964 to July 1968.

This appeal to the Board of Veterans' Appeals (Board) arose 
from an August 2005 rating decision rating decision of the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Nashville, Tennessee, which, in pertinent part, 
denied entitlement to service connection for hearing loss and 
peripheral neuropathy.  The Veteran perfected an appeal of 
the noted determinations.

In December 2008, the Board remanded the case to the RO, via 
the Appeals Management Center (AMC), in Washington, DC, for 
additional development.  The AMC/RO completed the additional 
development as directed, granted both claims, and returned 
the case to the Board for "further appellate review."


FINDINGS OF FACT

1.  The issues noted on the cover sheet were remanded to AMC.

2.  A May 2009 rating decision granted entitlement to service 
connection for peripheral neuropathy of each lower extremity, 
secondary to diabetes mellitus; and entitlement to service 
connection for a bilateral hearing loss.


CONCLUSION OF LAW

Due to the AMC's action in the Veteran's favor, the Board no 
longer has jurisdiction over either issue.  38 U.S.C.A. § 
7104(a) (West 2002). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

As noted above, a May 2009 rating decision allowed each 
claim.  There is no evidence in the claims file that the 
Veteran perfected an appeal to either the initial evaluation 
or effective date assigned for either disability.

In light of the fact that the benefits sought by the Veteran 
on appeal have been granted, the appeal is moot and must be 
dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 
7104(a) (West 2002).


ORDER

The appeal is dismissed.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


